IRWIN, Justice:
(dissenting).
The trial court’s judgment is based on a finding that the Oklahoma Turnpike Authority and its agents were without power or authority to enter into any settlement agreement involving more than Five Thousand Dollars ($5,000.00) without the approval of the consulting engineer and trustee for Oklahoma Turnpike Authority, as set forth in Sec. 702 of the Trust Agreement which provides in part as follows:
“The Authority further covenants that before entering into any contract or in*962curring any obligation exceeding Five Thousand Dollars ($5,000.00) in amount will become a charge against the Construction Fund it will secure the approval of the Consulting Engineers of such contract or the incurring of such obligation * * *»
In my opinion it was not necessary to secure the approval of the Consulting Engineer in the instant proceeding and I must dissent to the opinion promulgated by a majority of my associates.
Title 69 O.S. 1961, Sec. 657, provides:
“The Authority is hereby authorized and empowered to acquire by purchase, or condemnation lands or such interest therein as in its discretion may be necessary for the purpose of establishing, constructing, maintaining and operating turnpike projects or relocation thereof, and facilities necessary and incident thereto, * * * upon such terms and at such price as may be considered by it to be reasonable and can be agreed upon between the Authority and the owner thereof, and to take title thereto in the name of the Authority * * (emphasis supplied)
In my opinion, the above section is clear and unambiguous and applying the above provision to the facts presented here, the Authority, in its discretion, could acquire defendant’s property under such terms and at such price as may be considered by it to be reasonable and could be agreed upon between the Authority and defendant. However, the basis for the trial court’s judgment is to the effect that the Authority could not do so since the amount exceeded $5,000.00 and it would be necessary to secure the approval of the consulting engineer. In other words, the Authority could not exercise its discretion if the amount for acquisition of a right of way exceeded $5,000.00 unless such acquisition was approved by the consulting engineer.
Before concluding that “any contract or incurring any obligation exceeding * * * $5,000.00” is applicable to acquisition of right of ways, in my opinion, all of Sec. 702 of the Trust Agreement should be considered in connection with Sec. 657, supra.
There are two pertinent paragraphs in Sec. 702 of the Trust Agreement. The first paragraph is to the effect that the Authority covenants that it will forthwith proceed to acquire the right of way for the turnpike project and proceed to construct the same substantially as described in the engineering report and in accordance with plans and specifications which shall have been approved by the consulting engineer and in conformity with law.
If I correctly construe the above paragraph, the Authority covenants that it will forthwith proceed to acquire the. right of way for the turnpike project “in conformity with law” and to proceed to construct the same in accordance with plans and specifications which shall have been approved by the consulting engineer.
To acquire a right of way “in conformity with law” the Authority, under Title 69 O.S. 1961, Sec. 657, was empowered to exercise its discretion, and upon such terms and at such price as may be considered by it to be reasonable and can be agreed upon between the Authority and the owner. I am unable to find any provision in the Turnpike Act which empowers the Authority to contract away the authority specifically granted in Sec. 657, supra, or that empowers the consulting engineer veto powers over the acts of the Authority acting under the authority of such provision.
If we should construe the second paragraph of Sec. 702 of the Trust Agreement to be applicable to the acquisition of right of way, such construction would be in conflict with Title 69 O.S. 1961, Sec. 657. On the other hand, if we construe such paragraph to be applicable only to contracts and incurring obligations in the construction of the turnpike, such construction would not be in conflict with Sec. 657, supra.
The particular provision of the Trust Agreement was not specifically mentioned by the parties or considered in our opinion approving the Southwestern Turnpike Bond issue and the Trust Agreement. However, *963it goes without saying, that no party to that proceeding contemplated or intended that any provision of the Trust Agreement would not be in harmony with all the provisions of the Turnpike Act or that this Court would ever place a construction on the Trust Agreement that would do so.
I respectfully dissent.
I am authorized to state that BLACKBIRD, HODGES and LAVENDER, JJ., concur in the views herein expressed.